Citation Nr: 0533220	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's deceased husband is a veteran for the 
purpose of establishing entitlement to VA benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased husband served in the 
service of The Armed Forces of the U.S. during WWII.  He died 
in March 1997.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 determination by 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying the appellant's claim seeking dependency 
and indemnity compensation (DIC) because her deceased husband 
was not a veteran.  Because veteran status of the person on 
whose service a claim for VA death benefits is based is a 
threshold requirement for establishing entitlement to such 
benefits, that is the matter before the Board.

The appellant had requested a hearing.  However, when the RO 
contacted her to schedule a hearing for June 2005, she did 
not reply to their scheduling request.  Thus, a hearing was 
not held on this matter.


FINDING OF FACT

The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran, and she 
is not eligible for VA benefits based on his service. 
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish veteran status; if not, she is not a proper 
claimant for VA benefits.  The record includes service 
department certification of nonservice.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  A September 2003 statement of the case explained 
the basis for the denial, outlined the evidence considered, 
and noted the controlling regulations.  The appellant has not 
submitted any evidence suggesting that recertification of her 
husband's service or nonservice is necessary.

II. Factual Background

The appellant contends that her husband had active service 
with a Philippine guerilla unit from April 1942 until April 
1945.  To support this contention she submitted seven 
affidavits from former Philippine army personnel indicating 
that her husband did have Philippine guerilla service. She 
also submitted two (inconsistent) copies of his certificate 
of discharge from the Philippine Army, and a March 1989 
certification by the Philippine Veterans Affairs Office that 
he served in a Philippine Army unit during an unspecified 
period of time during World War II.  

In April 2003, the National Personnel Records Center (NPRC) 
certified that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

III. Laws and Regulations

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 
1110, 1310, 1521, 1541. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992). 

IV. Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge from the U.S. Armed Forces.  
Therefore, VA sought Service Department verification whether 
the appellant served in the U.S. Armed Forces in the 
Philippines.  In April 2003, the Service Department (via the 
NPRC) certified that it had no record of the appellant 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.  This certification is binding on VA; VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  She has 
submitted two copies of a certificate of discharge from the 
Philippine Army.  However, the certificate copies do not show 
that the husband was in the service of the Armed Forces, and 
recertification of his service by the service department is 
not necessary.  (And for that reason also there is no need to 
resolve the discrepancy between the two copies of the 
document.)  The certification by the Philippine Veterans" 
Office likewise does not report service with/in service of 
the Armed Forces of the United States.

Accordingly the Board finds that the appellant's husband did 
not have the requisite service and is not a veteran so as to 
establish her basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant's 
deceased husband, and her basic entitlement to VA benefits is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


